DETAILED ACTION
This is a response to applicant’s submission filed on 2/19/2021.  Claims 21, 22, 24-27, 29-33, and 35-38 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/6/2021 and 2/19/2021 have been received and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 28 has been cancelled;
in claims 29 and 30, line 1, element “The powertrain of claim 28” has been changed to --The powertrain of claim 21--.
It is noted that claim 28 merely repeated claim 21, lines 40-45.

Allowable Subject Matter
Claims 21, 22, 24-27, 29-33, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art does not disclose or render obvious in a creeper transmission mode, the second speed transmission component is in the disengaged position and the creeper transmission component and the first speed transmission component are each in the engaged position to transmit the CVP power from the first output member toward the output shaft to drivingly rotate the output shaft within a creeper speed range that is lower than the first speed range, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619